Citation Nr: 1749763	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-31 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the service connection claim for an acquired psychiatric disability.  

2.  Whether new and material evidence has been received to reopen the service connection claim for left eye retinal detachment.   

3.  Entitlement to service connection for left eye cataract. 

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for a back disability. 

7.  Entitlement to an increased rating for plantar fasciitis of the left foot, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for plantar fasciitis of the right foot, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for bilateral bunions with hallux valgus, currently evaluated as 10 percent disabling. 

10.  Entitlement to a compensable initial rating for scars on both feet, status post bilateral bunions with hallux valgus.

11.  Entitlement to an effective date prior to August 23, 2012 for the grant of service connection for scars on both feet, status post bilateral bunions with hallux valgus. 

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant (Veteran) represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1996 to September 2000, and in the U.S. Army from August 2003 to September 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In June 2015, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record in this matter consists entirely of electronic claims files and has been reviewed.  Pertinent evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in September 2016.  

The claims to reopen service connection for psychiatric disability and left eye retinal detachment, along with the underlying service connection claim for psychiatric disability are adjudicated below.  The claim for an earlier effective date for service connection for scar tissue on the feet will also be decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2009 rating decision the Veteran did not appeal to the Board, the RO denied a claim to reopen service connection for an acquired psychiatric disability. 

2.  Evidence received since the April 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability.

3.  An anxiety disorder NOS as likely as not relates to active duty.  

4.  In an April 2005 rating decision the Veteran did not appeal to the Board, the RO denied a claim for service connection for left eye retinal detachment. 

5.  Evidence received since the April 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left eye retinal detachment.  

6.  On August 23, 2012, VA received the Veteran's original service connection claim for scar tissue on the feet.  


CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying the claim to reopen service connection for an acquired psychiatric disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Anxiety disability was incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

4.  The April 2005 rating decision denying the claim to service connection for left eye retinal detachment is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§§ 3.156, 20.302, 20.1103 (2016). 

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for left eye retinal detachment.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The criteria for an effective date earlier than August 23, 2012, for the award of service connection for scar tissue on the feet, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claims.  The duty to notify has been met.  Neither the Veteran nor his representative has alleged error with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's records, to include service personnel records (SPRs), service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA), have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period.  

The Board finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Petition to Reopen a Claim for Service Connection 
for an Acquired Psychiatric Disability

The Veteran claims service connection for psychiatric disability and for left retinal detachment.  He asserts that he incurred psychiatric disability during service as the result of exposure to combat conditions in the late 1990s.  He asserts that he experienced a left retina detachment during active duty.  Each of these claims has been denied in previous final rating decisions.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claims to reopen service connection will be addressed separately below.  

A.	Psychiatric Disability 

The Veteran filed his original service connection claim for psychiatric disability in November 2002.  In an unappealed February 2003 rating decision, the RO denied his claim.  The Veteran later claimed service connection for psychiatric disability on multiple occasions, which the RO denied in multiple previous decisions.  The most recent of such decisions is dated in April 2009.  As the Veteran did not appeal this decision to the Board, the decision became final.  See 38 C.F.R. §§ 3.156, 20.1103.  In that decision, the RO considered service treatment records (STRs) including a July 2000 separation report of medical history, in which the Veteran reported nervous trouble, excessive worry, and depression.  The RO considered the Veteran's assertions that he incurred psychiatric trauma while serving in Serbia, Albania, and Tunisia, and witnessing the deaths of children there.  The RO considered medical evidence from SSA detailing psychiatric disability and VA medical evidence dated since November 2000 noting treatment for several psychiatric disabilities.

In September 2010, the Veteran filed another claim to reopen service connection for psychiatric disability, which the RO denied in the May 2011 rating decision on appeal.  Additional evidence has been included in the record since the April 2009 final rating decision.  The evidence included in the record consists of additional VA and SSA medical evidence documenting continuing psychiatric disability, additional lay assertions from the Veteran describing stressors in Serbia and Tunisia, and in Kosovo, and a private medical opinion received in November 2015, in which an examiner states that the Veteran has posttraumatic stress disorder (PTSD) related to service.  This medical opinion was not in the record previously.  The evidence is of course new evidence.  Further, the evidence is material inasmuch as it provides a medical nexus between disability and service, which had been lacking in the record previously.  Thus, new and material evidence has been included in the record for this claim. 

B.	Left Eye Retina Detachment  

The Veteran filed his original service connection claim for left eye retina detachment in November 2003.  The RO denied the claim in an April 2005 rating decision.  The Veteran filed a timely notice of disagreement against the decision, in response to which the RO issued a November 2006 statement of the case.  The Veteran did not file a subsequent substantive appeal to the Board.  As such, the April 2005 decision became final.  See 38 C.F.R. §§ 3.156, 20.1103.  In that decision, the RO considered STRs dated during his first period of enlistment between 1996 and 2000 which note complaints of eye problems, and STRs dated during the month-long period of enlistment in 2003, which detail the Veteran's medical discharge from service due to disability associated with left eye retina detachment.  The RO considered enlistment reports of medical history - dated in July 1996 and February 2003 - which indicate a history of eye problems, and considered enlistment reports of medical examination - dated in July 1996 and February 2003 - which indicate normal eyes.  The RO also considered medical evidence from SSA documenting complaints of left eye pain and left eye cataract surgery in September 2004.         

In September 2010, the Veteran filed a claim to reopen service connection for left eye retina detachment (along with the original service connection claim for left eye cataract discussed below).  The RO denied the claim in the May 2011 rating decision on appeal.  Additional evidence has been included in the record since the April 2005 final rating decision.  The evidence included in the record consists of additional VA and SSA medical evidence documenting continuing left eye disability, and noting prior left eye retina detachment.  The new evidence also includes VA treatment records dated in February 2014, in which a VA physician discusses interaction among retina detachment and cataracts, and the use of Seroquel, which the Veteran indicated caused his eye problems.  This evidence was not in the record previously.  The evidence is of course new evidence.  Further, the evidence is material inasmuch as it indicates a relationship between medication used for service-connected psychiatric disability and eye disability.  Evidence of such a relationship had been lacking in the record previously.  Thus, new and material evidence has been included in the record for this claim as well. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Indeed, there is a low threshold for determining whether evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Assuming for the purpose of this analysis the probative value of the new evidence, the evidence tends to prove previously unestablished facts (i.e., psychiatric disability that may relate to the reported experiences during service, and left eye disability that may relate to service-connected disability).  Accordingly, the claims of entitlement to service connection for acquired psychiatric disability and for left retina detachment are reopened.    

III.  Service Connection for Psychiatric Disability

The Veteran has been diagnosed with several psychiatric illnesses during the appeal period.  As such, in assessing his service connection claim, the Board will consider any acquired psychiatric disorder diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as psychosis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence consists of STRs and SPRs, private and VA treatment records and reports, and lay statements from the Veteran and his mother.  Based on this evidence, and for the following reasons, a service connection finding is warranted for an anxiety disorder NOS.     

First, the VA and private medical evidence establishes the diagnosis of psychiatric disability during the appeal period (i.e., since September 2010), and as early as November 2000, approximately two months after discharge from active duty.  See Walker, supra.  Most recently, a November 2015 private report notes the diagnosis of PTSD, while evidence from SSA and VA treatment records notes diagnoses of PTSD, anxiety disorder NOS, bipolar disorder, panic disorder, major depressive disorder, and "affective/mood disorders" (notably, the Veteran has not been provided with a VA compensation examination into his service connection claim for psychiatric disability).  

Second, the record establishes that the Veteran complained of psychiatric trouble during service, and therefore may have experienced psychiatric disability during service.  In his July 2000 separation report of medical history, the Veteran reported experiencing previous nervous trouble, excessive worry, and depression.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  

Third, the evidence is in equipoise regarding whether service relates to an anxiety disorder.  The Veteran has not undergone VA compensation examination so there is no VA opinion of record addressing the claim.  Nevertheless, in VA treatment records dated between 2010 and 2016 the Veteran's treating VA psychiatrist relates the Veteran's reported in-service stressors to his psychiatric disability, which she diagnoses as an anxiety disorder, a panic disorder, the anxiety disorder of PTSD, and affective bipolar disorder.  Furthermore, the November 2015 private examination report, conducted by a psychologist who indicated a review of the medical evidence and an interview of the Veteran, concludes that the anxiety disorder of PTSD relates to service.  These medical nexus statements are of probative value because each is provided by a medical professional who demonstrates a familiarity with the Veteran's case.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  The Board further notes that the record does not contain a medical opinion finding that the Veteran's psychiatric disability is not related to service.  

The Board has also considered that a substantial amount of evidence indicates that the Veteran's current psychiatric illness may be presumed related to service.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran left active duty in September 2000.  After noting a history of depression, excessive worry, and nervous trouble at discharge from service, he sought VA psychiatric care in November 2000, within the first year of discharge.  November 2000 VA treatment records note his complaints of anxiety, paranoia, insomnia, and agitation, and indicate a concern with using violence.  The Veteran indicated that he felt he would "blow up."  He reported "extreme anxiety in large crowds secondary to paranoia that everyone is watching him and plotting against him to take away his daughter."  The Veteran was diagnosed with acute anxiety and with an adjustment disorder related to a pending divorce.  But in a follow-up treatment record dated later in November 2000, a treating VA physician indicated diagnosis of depression as well, and indicated prescription of anti-depressant medication.  Of course, since then the Veteran has been diagnosed with multiple psychiatric illnesses, and has experienced a continuity of symptomatology.  Indeed, the record indicates multiple - perhaps as many as six - psychiatric hospitalizations since service.  See Walker, supra.  Thus, the evidence dated since November 2000 raises the issue of whether psychiatric disability may be presumed related to service inasmuch as the symptoms of severe mental health manifested within the first year of discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.    

Based on the foregoing, the Board cannot find that the preponderance of the evidence indicates that psychiatric disability is not related to service.  See Gilbert and Alemany, both supra.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for an anxiety disability will be granted below.    

The Board finds a service connection claim for PTSD unwarranted, however.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  This provision reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  Further, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2016). 

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  Id. 

In this case, the record establishes PTSD diagnoses by medical professionals.  Moreover, these medical professionals link PTSD to a reported history of combat-like conditions.  A claim to PTSD under 38 C.F.R. § 3.304(f) cannot be granted, however, because the record does not contain credible supporting evidence that the reported in-service stressors occurred.  

The Veteran's most recent contention is that he was exposed to combat conditions while serving in Kosovo between June and July 1999, and witnessed the deaths of children while there.  In linking PTSD to service, the VA treating psychiatrist and private psychologist each note service in Kosovo.  However, this stressor is not verified in the record by SPRs, by the DD Form 214, or by the Veteran's own statements.    

The Veteran's claims to having been exposed to combat service are not credible.  The earliest mention of combat in the record is found in an April 2002 VA treatment record, which reports the Veteran as stating that he had no combat experience, but that he was stabbed during an attempted robbery while in Morocco.  The next mention of combat service is found in VA treatment records dated in 2005-06, which note the Veteran's reports of engaging in combat in Serbia, and witnessing the deaths of children there.  Records dated in 2005 also note the Veteran's report of witnessing a child's death during a training mission in Tunisia.  In a statement to VA in July 2006, the Veteran described, "no other traumatic events in my life other than Tunisia where I witnessed numerous gang/tribal murders of both women and children."  

The Veteran again provided contradictory information in a statement to VA in August 2006.  He claimed to have experienced stressors in Serbia, Albania, and Tunisia.  The Veteran stated that, while in Serbia and Albania on secret missions in October 1998, his unit killed people while gathering intelligence.  He stated that, while in Tunisia in November 1998, fellow marines accidently murdered several small children in his presence, and that he awoke to a dead child falling on him while he was in his sleeping bag.  Then, several years after asserting combat-like stressors in Serbia and Tunisia, the Veteran reported witnessing the "slaughter of children" while serving in Kosovo (see December 2010 VA treatment records).  In an August 2012 statement to VA, the Veteran again detailed an alleged stressor in Tunisia, where he previously stated that he awoke to a dead child falling on him while in his sleeping bag.  In this particular statement, he stated that, while picking up wire around the perimeter of his base in Tunisia, he witnessed a dead child who had been shot.  In sum, the Veteran has contradicted himself many times since leaving service with regard to the incident he claims causes him to experience disabling PTSD symptomatology.  Based on the discrepancies, the Board finds the Veteran's statements regarding his alleged in-service stressor not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).

Further, the Veteran's STRs and SPRs are negative for foreign service and combat service.  None of the SPRs mentions foreign service, and none indicates that the Veteran served in Serbia, Albania, Kosovo, Tunisia, (or even Morocco).  The DD Form 214 indicates no foreign service.  This certificate of discharge from active duty notes six months of sea service, and notes the award of a ribbon for sea service, but contains no evidence indicating awards or ribbons for foreign service, or for combat service.  This evidence indicating no foreign and no combat service, combined with the lack of evidence substantiating such service and the incredulity of the Veteran's own statements, strongly indicates that the Veteran had no foreign service and therefore no combat service.  Hence, the preponderance of the evidence of record indicates that the medical link between PTSD and service, and perhaps even the PTSD diagnosis itself, rests upon a faulty assumption.  

In a multi-year effort to substantiate the Veteran's claimed stressors, VA included in the claims file certain documents that indicate possible foreign service.  But none of these documents can be considered affirmative evidence of such service, and none indicates combat or even combat-like service.  In April 2013, a letter written by the Veteran was submitted into evidence.  The letter is apparently from the Veteran to his mother during service.  In the letter the Veteran indicated that he was then aboard a ship.  He described upcoming "field opps" and stated that he would be receiving hazardous duty pay for visiting foreign countries.  This letter does not mention actual foreign service, however.  Another record obtained by VA indicates that the Veteran did in fact receive Hostile Fire/Imminent Danger pay for the entire month of November 1998.  This record certainly strengthens the notion that - notwithstanding the SPRs and DD Form 214 - the Veteran served in a foreign country in November 1998.  This type of pay is not evidence of combat action, however.  Indeed, this pay is authorized for service in Greece and in Turkey, both of which were NATO ally countries in 1998.  Further, this type of pay is authorized for military personnel serving on ships.  As such, the mere fact that the Veteran received this type of pay in November 1998 does not counter the substantial evidence of record indicating no service on foreign soil.  See dfas.mil/militarymembers/payentitlements/specialpay/hfp_idp.html

Another document obtained by VA - in its effort to substantiate the claimed stressors - is the strongest evidence of record indicating possible foreign service.  This document, included in the record in September 2013, is a command history submitted by the U.S. Marine Corps.  The command history indicates that in late 1998 the Veteran's command, the 2d Light Armored Reconnaissance Battalion of the 2d Marine Division, visited Turkey for training purposes.  The command history does not indicate any visitation to Tunisia, Morocco, Serbia, Albania, or Kosovo, or that the Veteran or his unit engaged in combat-type service there.  Further, the command history does not specifically name the Veteran as among those who visited Turkey.  Nevertheless, it is some evidence that he may have served in the NATO ally country of Turkey in 1998. 

In October 2016, the Veteran's attorney submitted argument focusing on the Veteran's alleged combat involvement in Kosovo.  The statement did not refer to the Veteran's claimed stressors in Serbia, Albania, or Tunisia.  Further, the statement did not refer to the command history indicating the Veteran's unit trained in Turkey (for which Hostile Fire/Imminent Danger pay was authorized) during the relevant time period.  The argument does, however, refer to an attached page from the website of the Veteran's unit.  The website indicates that "an element" of the Veteran's unit visited Kosovo between June and July 1999.  The attorney argues that this is evidence that the Veteran visited Kosovo and was exposed to combat conditions there.  The Board finds the record of limited probative value however because it does not indicate that the Veteran was among those in the unit who did serve in Kosovo.  Further, the June-July 1999 involvement in Kosovo is several months after November 1998, when the Veteran reportedly received Hostile Fire/Imminent Danger pay.  As such, this document cannot be considered probative evidence that the Veteran served in Kosovo, or that he was exposed to combat conditions there.    

In sum, the Board finds that an in-service stressor sufficient to cause the Veteran's current PTSD has not been verified.  The record does not show that the Veteran was exposed to combat-type conditions during military service.  

In Kays v. Snyder, 846 F.3d 1208 (Fed. Cir. 2017), the Federal Circuit affirmed a Court decision affirming the Board's denial of service connection for PTSD due to the absence of credible supporting evidence of a claimed in-service stressor.  The appellant argued that "a current medical diagnosis of PTSD" is evidence on its own that the claimed in-service stressor occurred.  The Federal Circuit observed that this: 

misunderstands the ordinary role of a physician diagnosing PTSD.  A physician is not expected to do a detailed investigation of a veteran's claimed in-service stressors.  And a physician's diagnosis of PTSD does not necessarily identify what stressor caused it.  Indeed, PTSD could result from an event not identified by the veteran.  That is why the regulation requires the veteran to separately submit credible supporting evidence that the claimed in-service stressor occurred.  

Id. at 1211.  In its decision, the Federal Circuit held that the Court had applied the correct standard of review, and had "correctly determined that the regulations require credible supporting evidence that the claimed in-service stressor occurred to the veteran" in considering 38 C.F.R. § 3.304(f).  Id. at 1210.  

Although 38 C.F.R. § 3.304(f)(3) states that the second element of service connection can be met when an in-service stressor has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA, this regulation also requires that the in-service stressor be consistent with the places, types, and circumstances of the Veteran's service.  While the Veteran has alleged that he served in combat conditions overseas, the preponderance of the evidence indicates no such service.  His inconsistent and incredible stressor statements further undermine his claim.  As such, the treating VA psychiatrist and private psychologist who related the Veteran's PTSD to service in Kosovo based their opinions upon unverified stressors.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Consequently, the medical opinions are of limited probative value with regard to whether PTSD relates to active duty. 

As the preponderance of the evidence is against service connection for PTSD, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Nevertheless, as indicated earlier, a service connection finding for anxiety disorder NOS is warranted here.   

IV.  Earlier Effective Date Claim

The Veteran claims entitlement to an effective date earlier than August 23, 2012, for the award of service connection for scar tissue on his feet.    

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  The new rules require that claims be made on a specific claim form prescribed by VA, and available online or at a local RO.  Given that this appeal involves a claim dated prior to the effective date of this newest rule, the pre-amendment rules apply.  Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Mere presence of evidence in the record of the existence of a disability did not establish an intent to seek service connection.  To establish a claim, the Veteran had to assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) (while the Board must interpret a veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran).  Indeed, VA's duty to adjudicate all claims reasonably raised does not require VA to anticipate a claim for a particular benefit where no intention to raise it was expressed.  See Brannon, supra.

August 23, 2012 is the date on which VA received the Veteran's original service connection claim for scar tissue on his feet.  The Veteran did not communicate prior to that date, either expressly or impliedly, an interest in seeking service connection for scar tissue on his feet.  The Board notes that the Veteran had claimed service connection for bilateral foot disability as early as 2001, that he had filed claims for increased rating for bilateral foot disability on several occasions afterward, and that he had provided VA with photographs of his feet following bunionectomy surgery.  However, the mere presence in the record prior to August 2012 of medical evidence documenting foot surgery and consequent scar tissue does not amount to a service connection claim for scar tissue.  Evidence of a disability is not a claim.  See Brannon, supra.  Indeed, in none of the communications prior to August 2012 did the Veteran indicate an interest in gaining service connection for scar tissue.  

Onset of scar tissue on the feet occurred several years before the August 2012 service connection claim.  However, the law is clear that, in determining an effective date for the award of service connection, the date of onset of disability (i.e., "the date entitlement arose") is not necessarily controlling.  Rather, the "later" of the date of claim, or the date entitlement arose, is.  In this matter, the date of claim is the "later" date.  38 C.F.R. § 3.400.  So, irrespective of when the Veteran's scar tissue began, the appropriate effective date here is the date of the claim to service connection for scar tissue on the feet.  That date is August 23, 2012.  38 C.F.R. § 3.400.  


ORDER

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disability is reopened.  

Entitlement to service connection for an anxiety disorder NOS is granted.  

New and material evidence having been submitted, the claim for service connection for left eye retinal detachment is reopened.  

Entitlement to an effective date earlier than August 23, 2012, for the grant of service connection for scar tissue on the feet, is denied.


REMAND

For the following reasons, remand is warranted for the issues remaining on appeal. 

First, correspondence from VA (dated most recently in September 2017) indicates that the Veteran has been incarcerated on multiple occasions, and that he may be incarcerated currently.  In an August 2017 letter, VA requested relevant evidence pertaining to one period of confinement in 2006.  But the record indicates that VA has not attempted to obtain relevant medical evidence generated during other periods of incarceration.  Further, the record does not indicate that a penal institution has submitted relevant evidence.  On remand, additional efforts should be made to obtain relevant evidence.   

Second, the RO should obtain a VA addendum opinion with regard to the Veteran's service connection claim for lower back disability.  In a March 2016 VA examination report, provided pursuant to the Board's June 2015 remand, the examiner found back disability unrelated to service.  In reviewing medical history, the examiner noted the Veteran's complaint that he injured his back falling on a rock during service.  But, in explaining the negative opinion, the examiner did not discuss the claimed in-service injury, and did not explain how such an injury would not relate to post-service arthritic changes in the lumbar spine.  Further, the examiner neither noted nor discussed, and therefore may not have considered, an August 1998 STR noting back pain, and indicating an assessment of lumbar sprain at L4.  Furthermore, the examiner did not comment on whether service-connected foot disability either caused or aggravates back disability.  

Third, the Veteran should undergo a VA compensation examination into his increased rating claim for bilateral bunions with hallux valgus.  It is not clear in the record whether the Veteran has had surgery on one or both feet.  And it is not clear whether the surgery involved "resection of metatarsal head."  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  If such surgery did occur, he may be entitled to separate evaluations for each foot.  

Fourth, the Veteran should be provided with VA compensation examinations for his service connection claims for sleep apnea, TBI, and left eye retinal detachment and cataract(s).  Evidence of record indicates that these disabilities may have been incurred during service, or may be secondary to service-connected disability.  

Fifth, the TDIU claim must be remanded because it is inextricably intertwined with the remanded issues.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001).  

Accordingly, the case is REMANDED for the following action: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records, the most recent of which are dated in September 2016. 

2.  Attempt to obtain relevant medical evidence from the penal institution(s) in which the Veteran has been incarcerated since leaving service.  All records/responses received must be associated with the claims file.

3.  Schedule the Veteran for a VA examination into his service-connected bunions and hallux valgus.  The examiner should review the claims folder, and then comment on: 

the current nature and severity of the bunions and hallux valgus, and whether the Veteran has undergone surgery on one or on both feet, and whether any foot surgery has involved "resection of metatarsal head."   

Any opinion or conclusion reached should be fully explained.

4.  Return the case to the VA examiner who conducted the March 2016 examination into the service connection claim for back disability.  The examiner should again review the claims file and then comment on the following questions:

(a)  Is it at least as likely as not (probability of 50 percent or greater) that diagnosed back disability is related to an in-service disease, event, or injury?     

In answering this question, please explain how the reported back injury in service (falling against a rock) - and the August 1998 STR noting back pain and indicating an assessment of lumbar sprain at L4 - would or would not relate to current back disability.  

(b)  If the answer to (a) is negative, is it at least as likely as not that back disability is proximately due to or the result of a service-connected foot disability?      

(c)  If the answers to (a) and (b) are negative, is it at least as likely as not that back disability is aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected foot disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Any opinion or conclusion reached should be fully explained.

5.  Schedule the Veteran for a VA examination into his service connection claims for sleep apnea and TBI.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Has the Veteran had during the appeal period (i.e., since September 2010) residuals of TBI and/or sleep apnea?  

(b)  If so, is it at least as likely as not (i.e., probability of 50 percent or higher) that TBI and/or sleep apnea is related to an in-service disease, event, or injury?  

In answering (b), please consider and discuss the Veteran's lay assertions that he repeatedly injured his head during service while driving in light armored vehicles.  

(c)  If the answer to (b) is negative, is it at least as likely as not that TBI and/or sleep apnea is proximately due to or the result of service-connected disability such as anxiety ?  

(d)  If the answers to (b) and (c) are negative, is it at least as likely as not that TBI and/or sleep apnea is aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s).  

Any opinion or conclusion reached should be fully explained.

6.  Schedule the Veteran for a VA examination into his service connection claims for left eye retina detachment and cataract(s).  The examiner should review the claims folder, and then respond to the following questions. 

With regard to cataracts:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or higher) that left eye cataract(s) is related to an in-service disease, event, or injury?  

In answering (a), please consider and discuss the January 1997 STR indicating complaints of eye disorder, the July 2000 discharge report of medical history indicating a history of eye problems, and the February 2003 enlistment report of medical history which notes a history of eye problems.  

(b)  If the answer to (a) is negative, is it at least as likely as not that eye cataract(s) is proximately due to or the result of medication used for service-connected psychiatric disability (e.g., Seroquel)?  

(c)  If the answers to (a) and (b) are negative, is it at least as likely as not that left eye cataract(s) is aggravated (i.e., permanently or temporarily worsened beyond the natural progress) by the use of Seroquel for service-connected psychiatric disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s).  

Any opinion or conclusion reached should be fully explained.

With regard to left eye retina detachment:

(a)  Is it at least as likely as not that left eye retina detachment is related to an in-service disease, event, or injury during the first period of active duty between September 1996 and September 2000?  

In answering (a), please consider and discuss the January 1997 STR indicating complaints of eye disorder and the July 2000 discharge report of medical history indicating a history of eye problems.  

(b)  If the answer to (a) is negative, is it at least as likely as not that left eye retina detachment is proximately due to or the result of medication used for service-connected psychiatric disability (e.g., Seroquel)?  

(c)  If the answers to (a) and (b) are negative, is it at least as likely as not that left eye retina detachment is aggravated by the use of Seroquel for service-connected psychiatric disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s).  

(d)  If the answer to (a) is negative, is it clear and unmistakable (i.e., undebatable) that the Veteran had left retinal detachment prior to commencement of active service in August 2003, despite the finding of normal eyes in the February 2003 enlistment report of medical examination?

(e)  If it is clear and unmistakable that left retinal detachment pre-existed active service commencing in August 2003, is it also clear and unmistakable that the disorder WAS NOT aggravated (i.e., permanently worsened) during service between August and September 2003?  In other words, is it clear and unmistakable that any increase in disability during this brief period of service was due to the natural progress of the disorder? 

In answering (d) and (e), please discuss the STRs dated in August and September 2003, to include a medical board report, which indicate that disability from retinal detachment rendered the Veteran medically unfit for service.   

(f)  If the response to (d) is negative (i.e., it is not clear and unmistakable that left retina detachment pre-existed service beginning in August 2003), is it at least as likely as not that left retinal detachment is related to the left retinal detachment noted in August and September 2003?

In answering this particular question, please address how the Veteran's eyes could be found normal in February 2003, but then found so disabled during service that discharge was necessary several months later in September 2003.  Does the evidence indicate that something happened during this brief period of service that rendered the Veteran medically unfit? 

(g)  In answering these question, please disregard any uncorroborated statement against interest made by the Veteran during any period of active service.  For example, disregard any signed statements by the Veteran dated during service indicating that he did not incur or aggravate an eye disability during service, unless other evidence independently confirms a lack of incurrence or aggravation during service.  See 38 C.F.R. § 3.304 (b)(3).

Any opinion or conclusion reached should be fully explained.

7.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the most recent SOCs should be considered.  If any benefit sought remains denied, the Veteran and his representative should be provided with a SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


